     Case 3:73-cv-00125-MMD-WGC Document 1644 Filed 08/31/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3 UNITED STATES OF AMERICA, et al.,                 IN EQUITY NO.C-125

 4                  Plaintiffs,                      CASE NO.: 3-73-CV-00125-MMD-WGC

 5         vs.

 6 WALKER RIVER IRRIGATION DISTRICT,                 ORDER ESTABLISHING DATE FOR
   et al.,                                           THE FILING OF OPPOSITIONS TO THE
 7                                                   PETITIONS OF THE WALKER BASIN
             Defendants.                             CONSERVANCY TO MODIFY THE
 8                                                   WALKER RIVER DECREE TO
                                                     CONFORM WITH NEVADA STATE
 9                                                   ENGINEER INSTREAM FLOW WATER
                                                     RIGHTS PERMIT NOS. 88160, 88161 AND
10                                                   88162
11

12         On June 30, 2020, the Walker Basin Conservancy filed its Petition For Modification of
13 Walker River Decree Regarding Water Rights Permit Nos. 88160, 88161 and 88162. ECF No.

14 1639 (the “Petition”). Also on June 30, 2020, the Walker Basin Conservancy filed its Motion to

15 Establish Schedule Concerning Its Petition. ECF No. 1640 (the “Motion”). Article VII of the

16 1996 Administrative Rules and Fed. R. Civ. P. 53(f) contemplate proceedings for the Court to

17 consider the Petition and the proposed modifications of the Walker River Decree in accordance

18 with the Permits.
19         BASED UPON THE FOREGOING AND FOR GOOD CAUSE APPEARING, IT IS
20 HEREBY ORDERED that any entity or person who participated as a party to the proceedings

21 before the Nevada State Engineer with respect to Permit Nos. 88160, 88161, and 88162 shall have

           September 14
22 until ___________________, 2020, in which to file any response or opposition to the Petition of
23 the Walker Basin Conservancy to Modify the Walker River Decree to Conform with Nevada State

24 Engineer Instream Flow Water Rights Permit Nos. 88160, 88161, and 88162 (ECF No. 1639).

25         IT IS SO ORDERED.
26         Dated:      August 31, 2020

27
                                                District Court Judge
28
